DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 have been examined and rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10805181. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 


Patent No. 10805181
In a multi-tenant network, a method of specifying service operations for a data message associated with a particular machine of a particular tenant, the method comprising: in a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant 
and a plurality of service identifiers associated with a plurality of service machines for performing a plurality of service operations on the data message; 
and forwarding the data message encapsulated with the tunnel header along a tunnel to a first service machine to perform a first service operation identified by the plurality of service identifiers.
The method of claim 1, wherein storing the plurality of service identifiers comprises storing in the tunnel header a plurality of network addresses of the plurality of service machines.
4.        The method of claim 2 further comprising storing a service index value in the tunnel header that identifies one of the stored network addresses as the network address of a service machine that is to perform a next service operation.
1. In a multi-tenant network, a method of specifying service operations for a data message associated with a particular machine of a particular tenant, the method comprising: in a tunnel header for encapsulating a data message of a first data message flow, storing (i) a tenant identifier identifying the particular tenant, (ii) a plurality of IP (Internet Protocol) addresses of a plurality of service machines for performing a plurality of service operations on the data message, and (iii) a service index value in the tunnel header that identifies one of the stored IP addresses as the IP address of a service machine that is to perform a next service operation, the plurality of IP addresses stored in a variable sized option field of the tunnel header that allows different numbers of service machines to be specified for performing different numbers of service operations for different data message flows; and forwarding the data message encapsulated with the tunnel header along a tunnel to a first service machine to perform a first service operation identified by the plurality of IP addresses.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-13 and 15-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Previdi et al. (U.S. PGPub 2017/0005920) in view of Jeuk et al. (U.S. PGPub 2017/0373990).
As per claims 1 and 15,
Previdi teaches in a multi-tenant network, a method of specifying service operations for a data message associated with a particular machine of a particular tenant, the method comprising: in a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant and a plurality of service identifiers associated with a plurality of service machines for performing a plurality of service operations on the data message (Previdi see paragraphs 0023-0025 and 0033 a service function path (SFP) with services are to perform their respective functions on 
and forwarding the data message encapsulated with the tunnel header along a tunnel to a first service machine to perform a first service operation identified by the plurality of service identifiers (Previdi see paragraphs 0067, as shown in fig. 4E, device B forward packet 406 on to the device C, as indicated by label 424 as any number of devices may exist along a given segment, such as between devices B and C. Such an intermediary device, or device B, depending on the segment, may then perform a POP operation on label 424 before finally forwarding packet 406 on to device C).
Previdi fails to exclusively teach in a multi-tenant network a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant;
In similar field of endeavor Jeuk teaches, in a multi-tenant network a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant (Jeuk see paragraphs 0026 as shown in fig. 2C  an Internet Protocol version 6 (IPv6) packet 205c that includes an extension header 210. Included in extension header 210c is a Universal Cloud Classification (UCC) 215c that is comprised of a cloud identifier 220c, a service identifier 225c, a tenant identifier 230c, UCC IDs including (I) cloud identifier 220c to identify a cloud provider, (ii) service identifier 225c to identify a service within a cloud provider, and (iii) a tenant identifier 230c with cloud provider significance, meaning a tenant identifier registered with a given cloud provide, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi with the teaching of Jeuk as doing so would provide an efficient method to provide service functions to configure and transmit a packet according to a network overlay and segmentation based upon information extracted from the packet at a network service function (Jeuk see paragraph 0013-0016).

As per claim 2,
Previdi in view of Jeuk teaches the method of claim 1, wherein storing the plurality of service identifiers comprises storing in the tunnel header a plurality of network addresses of the plurality of service machines (Previdi see paragraphs 0023, 0034-35 and 0064-65, as shown in. 4C, ingress device B, or another device in communication therewith, may determine whether packet 406 should be sent through a service chain and, if so, which services should be applied to packet 406 device B classify packet 406 from device A based on the information in header 410 (e.g., the source address, the destination address,  based on an application associated with packet 406, based on the payload 408, etc. In turn, device B may add a service chain header 412 to packet 406) 


Previdi in view of Jeuk teaches the method of claim 2, wherein storing the plurality of service identifiers further comprises storing in the tunnel header a service operation descriptor for each service machine identified by a network address stored in the tunnel header, in order to explain the type of service operation that the service machine performs, further comprising storing a service index value in the tunnel header that identifies one of the stored network addresses as the network address of a service machine that is to perform a next service operation, wherein the service identifiers are stored in a reverse order in the tunnel header such that the first service operation is stored last while the last service operation is stored first, and the service index is decremented each time a service operation is performed by a service machine, storing a service index value in the tunnel header that identifies one of the stored service identifiers as a next service operation that is to be performed (Previdi see paragraphs 24-26, 54 and 69, outer encapsulation used for transport between individual services of the service chain is then pushed on to the packet/frame. Forwarding of packets/frames is achieved at the service plane layer using the NSH headers. Specifically, a Service Path Identifier (SPI) and Service Index (SI) are used for this purpose. A unique SPI is used to identify a given service path instantiation of a service chain, and the SI is initialized to the total number of services within the service chain, and decremented at each service hop as packets/frames traverse through the service path, as shown in fig.  4G, service S1 may determine that packet 406 includes encapsulated service chain header 412, based on the inclusion of reserved label 426 by device C. In turn, in some embodiments, service S1 may remove the forwarding labels from packet 406, to expose 

As per claims 7-8,
Previdi in view of Jeuk teaches the method of claim 1 further comprising based on a set of one or more attributes associated with the data message, selecting a set of at least two service operations from a plurality of candidate sets of service operations that are different viable operation sets for performing on the data message, wherein selecting comprises: for a first data message flow from a first machine to a second machine, selecting a first set of service operations based on a first type of content carried in the first data message flow; and for a second data message flow from the first machine to the second machine, selecting a second set of service operations based on a second type of content carried in the second data message flow, said second set of service operations comprising at least one service operation not in the first set of service operations (Previdi see paragraphs 33, 49, 66-77, use of SR-meaningful labels within a specific context, a reserved label having a predefined value (e.g., a value of <100>) and other reserved label values may be used, the semantics of such a label value indicates that a service chain header directly follows the bottom-of-label-stack. Further, this reserved value may be used within a specific context in an SR-aware service chain, and may not be added at the beginning of an SFP, in some embodiments, the label <100>, which may act as an NSH-aware service indicator and 

As per claims 9 -11 and 17-18,
Previdi in view of Jeuk teaches the method of claim 1, wherein the tunnel connects to a first service node that connects to the first service machine without having to utilize any intervening hardware router or hardware switch, wherein the first service machine is one of a standalone computer, a service module executing on a host computer, and a standalone service appliance, wherein the first service node and first service machine are modules executing on a host computer along with other machines (Previdi see paragraphs 0063-0067, service nodes 402 and 404 are connected by the tunnel as a service machine as would be understood by one with ordinary skill in the art without any intervening hardware, it is a host computer running a service module services 402-404 may include caching services, firewall services, anti-intrusion services, malware detection services, DPI services, acceleration services, load balancing services, LI services, optimization services). 

As per claims 12 and 19,
Previdi in view of Jeuk teaches the method of claim 9, wherein the first service node removes the tunnel header, provides the data message to the first service machine, receives the processed data message from the first service machine, encapsulates the processed data message with another tunnel header generated from 

As per claim 13,
Previdi in view of Jeuk teaches the method of claim 1, teach wherein the service operations are middlebox service operations (Previdi see paragraphs 0063-0067, service nodes 402 and 404 are service machine running a service module services 402-404 may include caching services, firewall services, anti-intrusion services, malware detection services, DPI services, acceleration services, load balancing services, LI services, optimization services which well known as middlebox services).

7.	Claims 14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Previdi et al. (U.S. PGPub 2017/0005920) in view of Jeuk et al. (U.S. PGPub 2017/0373990) in view of Cherian et al. (U.S. PGPub 2015/0381494).

Previdi in view of Jeuk teaches the method of claim 1, also Jeuk in paragraph 0045 teaches the header carries variable length type-length-value (TLV) formatted information, yet Previdi in view of Jeuk yet fails to exclusively teach wherein the tunnel header is a Geneve tunnel header, the tenant identifier is stored in a Geneve base header, and the plurality of service identifiers are stored in an option TLV (Type, Length, Value) of the Geneve header. 
In a similar field of endeavor Cherian teaches wherein the tunnel header is a Geneve tunnel header, the tenant identifier is stored in a Geneve base header, and the plurality of service identifiers are stored in an option TLV (Type, Length, Value) of the Geneve header (Cherian see paragraphs 1, 77, overlay networks include Virtual eXtensible LAN (VXLAN), Generic Network Virtualization Encapsulation (GENEVE), and Network Virtualization using Generic Routing Encapsulation (NVGRE), the encapsulation is described by reference to the example of VXLAN, a person of ordinary skill in the art will realize that the encapsulation can be done over other overlay networks such as GENEVE).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk with the teaching of Cherian as doing so would provide an efficient method to provide service functions to method for offloading overlay network packet encapsulation and decapsulation to hardware (Cherian see paragraph 0005).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2016/0028640 which describes a method for creating service chain header and metadata transport;
U.S. PGPub 2018/0091420 which describes a method for distributing service function chain data and service function instance data in a network.
U.S. PGPub 2017/0019331 which describes a method for tunnel header information management for IP network.
U.S. PGPub 2015/0071285 which describes a distributed service chaining using modified packet header with service index and service path identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457